     Case 1:19-cv-00708-DAD-EPG Document 76 Filed 01/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PROJECT SENTINEL, a California non-               No. 1:19-cv-00708-DAD-EPG
      profit corporation,
12
                         Plaintiff,
13                                                      ORDER DISMISSING DEFENDANT MEYER
                 v.                                     KOMAR WITHOUT PREJUDICE
14
      MEYER KOMAR, JEANNETTE                            (Doc. Nos. 65, 66, 67)
15    KOMAR, and SARAH KOMAR,
16                       Defendants.
17

18           This matter is before the court on plaintiff Project Sentinel’s motion to dismiss claims

19   brought against defendant Meyer Komar, who plaintiff believes to be deceased. (Doc. Nos. 65,

20   66, 67.) Plaintiff moves for an order both dismissing the pending action against defendant Meyer

21   Komar without prejudice and prohibiting defendant Meyer Komar, any later-identified successor-

22   in-interest, or the other defendants in this action from receiving an award of costs or attorney’s

23   fees based on this dismissal. (Doc. Nos. 65 at 1; 66 at 3.) Plaintiff intends to proceed in this

24   action with its claims brought against defendants Jeannette Komar and Sarah Komar. (Doc. No.

25   66 at 3.)

26           Plaintiff filed the pending motion on December 18, 2020. (Doc. No. 65.) No response to

27   the motion has been filed, and the time for doing so has passed.

28   /////
                                                        1
     Case 1:19-cv-00708-DAD-EPG Document 76 Filed 01/04/21 Page 2 of 3


 1                                               DISCUSSION

 2           Plaintiff states it had intended to continue to proceed in this action against defendant

 3   Meyer Komar, after learning he may be deceased, by filing a motion to substitute defendant

 4   Meyer Komar with his successor-in-interest pursuant to Federal Rule of Civil Procedure 25.

 5   (Doc. Nos. 59 at 2–3; 66 at 1.) Plaintiff asserts that it, however, was unable to determine who

 6   that successor-in-interest might be because no probate action was filed in the county where

 7   defendant Meyer Komar had resided and that plaintiff was therefore unable to file the motion to

 8   substitute during the time period allowed by Rule 25 and the extension of time plaintiff had

 9   received for that purpose. (Doc. Nos. 60; 62; 66 at 1.)

10           Unable to substitute a successor-in-interest, plaintiff now seeks dismissal of defendant

11   Meyer Komar under Federal Rule of Civil Procedure 41. Rule 41 provides that an action may be

12   voluntarily dismissed at a plaintiff’s request by court order on terms that the court considers

13   proper. Fed. R. Civ. P. 41(a)(2). Rule 41 can also be used to dismiss an action as to one

14   defendant although the action may continue against the others. Pedrina v. Chun, 987 F.2d 608,

15   609 (9th Cir. 1993). Accordingly, the court will grant plaintiff’s request for dismissal without

16   prejudice against defendant Meyer Komar.

17           Plaintiff also requests that the order prohibit defendant Meyer Komar, any later-identified

18   successor-in-interest, and the other defendants in this action from receiving an award of costs or

19   attorney’s fees based on this dismissal because defendant Meyer Komar is not a prevailing party

20   pursuant to Federal Rule of Civil Procedure 54(d). (Doc. Nos. 65 at 1; 66 at 3.) Although neither
21   of the other defendants has objected to this request, the court will not include language regarding

22   a potential award of costs or fees which might later be brought under Rule 54, because Rule 54

23   applies to an entry of judgment. See Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 7 (1980)

24   (citing Sears, Roebuck & Co. v. Mackey, 351 U.S. 427 (1956), (“[A] ‘judgment” in the sense that

25   it is a decision upon a cognizable claim for relief, and it must be “final” in the sense that it is ‘an

26   ultimate disposition of an individual claim entered in the course of a multiple claims action.’”)
27   Neither defendant Meyer Komar, any other successor-in-interest, nor the other defendants to this

28   /////
                                                         2
     Case 1:19-cv-00708-DAD-EPG Document 76 Filed 01/04/21 Page 3 of 3


 1   action would be able to seek costs or fees as a prevailing party under this Rule because this order

 2   is not a final judgment.

 3                                            CONCLUSION

 4               Accordingly,

 5                  1. This action as to claims brought against defendant Meyer Komar is dismissed

 6                      without prejudice; and

 7                  2. The action will proceed only with respect to the claims brought against pro se

 8                      defendants Jeannette Komar and Sarah Komar.

 9   IT IS SO ORDERED.
10
        Dated:     January 4, 2021
11                                                     UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
